COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Trujillo Enterprises, LTD.,                   §              No. 08-17-00208-CV

                      Appellant,               §                 Appeal from the

 v.                                            §           County Court at Law No. 3

 Susan Jean Davies and Renee Mazza,            §            of El Paso County, Texas
 Independent Joint Executrixes of the
 Estates of Walter Parker and Eva Parker,      §              (TC# 2013DCV4039)
 Deceased,
                                               §
                      Appellees.
                                              §
                                            ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 30, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Francis S. Ainsa, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 30, 2018.

       IT IS SO ORDERED this 12th day of February, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.